IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


MR. JASON PARKER,                                 : No. 32 EM 2016
                                                  :
                     Petitioner                   :
              v.                                  :
                                                  :
MUNICIPAL COURT JUDGE RAYFORD                     :
A. MEANS,                                         :
                                                  :
                     Respondent                   :


                                          ORDER



PER CURIAM

       AND NOW, this 20th day of April, 2016, the Application for Leave to File Original

Process, the Petition for Writ of Habeas Corpus, and the Application for an Immediate

Hearing are DISMISSED.        See Commonwealth v. Reid, 642 A.2d 453 (Pa. 1994)

(providing that hybrid representation is not permitted).

       The Prothonotary is DIRECTED to forward the filings to counsel of record and to

strike the name of the jurist from the caption.